Exhibit 10.6
ROOTZOO INC.
110 Greene Street, Suite 403
New York, NY 10012
PEACEFUL POSSESSION LETTER AGREEMENT
June 6, 2010
EClips Media Technologies, Inc.
110 Greene Street, Suite 403
New York, NY 10012
Gentlemen:
During the first quarter of 2010 you have advanced a total of $130,450 to the
undersigned (the “Debt”). Of the Debt, a sum of $100,000 plus interest and
costs, which are payable on demand, were memorialized by the terms of that
certain Secured Promissory Note of February 5, 2010 (the “Note”) and the
Security Agreement dated as of February 5, 2010 (the “Security Agreement”), such
obligations secured by all or substantially all of the assets of the
undersigned. The undersigned further acknowledges that it received written
notice of demand under the Note on May 15, 2010, failed to pay the amount due
and therefore has defaulted in the payment of the Debt to you. Because such
events of default have occurred and are continuing and the undersigned is unable
to pay the Debt to you, the undersigned herewith grants to you, as of the date
hereof, all rights of possession in and to the collateral set forth on Exhibit 1
hereto (the “Collateral”), as partial satisfaction of the Debt in accordance
with Section 9-620 of the Uniform Commercial Code as enacted in the State of New
York (the “UCC”).
This letter also serves as an authorization to any employee of the undersigned
or any third party to grant you and/or your designee, and the undersigned hereby
grants you and/or your designee, full and complete access to any premises and
all properties and assets where the Collateral is located to allow you to take
possession of any such Collateral in order to enforce your rights against and
collect from the undersigned and appoints you as its attorney in fact for the
purposes of this letter.
The undersigned knowingly and intelligently waives any rights it may have to
notice and a hearing before a court of competent jurisdiction and consents to
your entry on the premises where the aforesaid Collateral is located for the
purposes set forth herein.
This letter agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.
[Signature page follows]

 





--------------------------------------------------------------------------------



 



            Very truly yours,

ROOTZOO INC.
      By:  /s/ Scott Frohman         Scott Frohman, President           

          ACCEPTED AND AGREED TO:
ECLIPS MEDIA TECHNOLOGIES, INC.    
 
       
By
  /s/ Gregory D. Cohen    
 
       
 
  Gregory Cohen, Chief Executive Officer    

 





--------------------------------------------------------------------------------



 



EXHIBIT 1
COLLATERAL
“Collateral” shall mean all of the following property of Debtor:
(A) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of all Accounts, Goods, real or personal property, all present
and future books and records relating to the foregoing and all products and
Proceeds of the foregoing, and as set forth below:
(i) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of all: Accounts, interests in goods represented by Accounts,
returned, reclaimed or repossessed goods with respect thereto and rights as an
unpaid vendor; contract rights; Chattel Paper; investment property; General
Intangibles (including but not limited to, tax and duty claims and refunds,
registered and unregistered patents, trademarks, service marks, certificates,
copyrights trade names, applications for the foregoing, trade secrets, goodwill,
processes, drawings, blueprints, customer lists, licenses, whether as licensor
or licensee, choses in action and other claims, and existing and future
leasehold interests and claims in and to equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtor, as well
as agreements or property securing or relating to any of the items referred to
above;
(ii) Goods: All now owned and hereafter acquired right, title and interest of
Debtor in, to and in respect of goods, including, but not limited to:
(a) All Inventory, wherever located, whether now owned or hereafter acquired, of
whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtor’s business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to Debtor by its customers or repossessed by Debtor and all of Debtors’ right,
title and interest in and to the foregoing (including all of Debtor’s rights as
a seller of goods);
(b) All Equipment and fixtures, wherever located, whether now owned or hereafter
acquired, including, without limitation, all machinery, furniture and fixtures,
and any and all additions, substitutions, replacements (including spare parts),
and accessions thereof and thereto (including, but not limited to Debtor’s
rights to acquire any of the foregoing, whether by exercise of a purchase option
or otherwise);

 





--------------------------------------------------------------------------------



 



(iii) Property: All now owned and hereafter acquired right, title and interests
of Debtor in, to and in respect of any other personal property in or upon which
Debtor has or may hereafter have a security interest, lien or right of setoff;
(iv) Books and Records: All present and future books and records relating to any
of the above including, without limitation, all computer programs, printed
output and computer readable data in the possession or control of the Debtor,
any computer service bureau or other third party; and
(v) Products and Proceeds: All products and Proceeds of the foregoing in
whatever form and wherever located, including, without limitation, all insurance
proceeds and all claims against third parties for loss or destruction of or
damage to any of the foregoing.
(B) All now owned and hereafter acquired right, title and interest of Debtor in,
to and in respect of the following:
(i) all shares of stock, partnership interests, member interests or other equity
interests from time to time acquired by Debtor, in any current Subsidiary or any
Subsidiary that is not a Subsidiary of the Debtor on the date hereof (“Future
Subsidiaries”), the certificates representing such shares, and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares, interests or equity; and
(ii) all security entitlements of Debtor in, and all Proceeds of any and all of
the foregoing in each case, whether now owned or hereafter acquired by Debtor
and howsoever its interest therein may arise or appear (whether by ownership,
security interest, lien, claim or otherwise).

 

